Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
---------- ---------- ----------
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16th November 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.---------- ---------- ----------
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 – 18 and 20 – 30 are maintained rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 29 of U.S. Patent No. 10,178,662 B2; claims 1 – 19 of U.S. Patent No. 9,949,253 B2; claims 1 – 14 of U.S. Patent No. 9,516,450 B2; claims 1 – 20 of U.S. Patent No. 10,555,293 B2; and, claims 1 – 16 of U.S. Patent No. 9,930,658 B2. Although the claims at issue are not identical, they are not patentably distinct from each other in light of the following:

Current application claims:

1. An electronic device configured to receive data in a wireless telecommunications system, the mobile device comprising: circuitry configured to receive an indication of a restricted frequency band in Radio Resource Control (RRC) signaling; receive physical-layer control information using a first group of a plurality of subcarriers within a first system frequency bandwidth, wherein the restricted frequency band is smaller than and within the first system frequency bandwidth; receive higher-layer data in subcarriers spanning the restricted frequency band; process the physical-layer control information to determine an allocation of higher-layer data for the terminal device within the restricted frequency band; and process the higher-layer data to extract the allocated higher-layer data for the terminal device from the restricted frequency band. 

2. The electronic device of claim 1, wherein the indication of the restricted frequency band is received during a connection establishment procedure in which a connection is established between the electronic device and a base station.
 
3. The electronic device of claim 1, wherein the indication of the restricted frequency band is received using a radio resource that is defined by a standard of the wireless telecommunications system. 

4. The electronic device of claim 1, wherein the circuitry is configured to receive an indication of a radio resource to be used for receiving the indication of the restricted frequency band. 

5. The electronic device of claim 4, wherein the indication of the radio resource is received during a connection establishment procedure in which a connection is established between the electronic device and a base station. 

6. The electronic device of claim 4, wherein the indication of the radio resource is received in a Master Information Block (MIB) of the wireless telecommunications system.

7. The electronic device of claim 4, wherein the indication of the radio resource is received using a physical broadcast channel of the wireless telecommunications system. 

8. The electronic device of claim 4, wherein the indication of the radio resource is received as physical-layer control information having a format selected by a base station to provide the Indication of the radio resource. 



10. The electronic device of claim 9, wherein the physical-layer control information of a pre-defined format is received on the physical downlink control channel of the wireless telecommunications system. 

11. The electronic device of claim 1, wherein the higher-layer data is received on a physical downlink shared channel of the wireless telecommunications system. 

12. The electronic device of claim 1, wherein the indication of the restricted frequency bandwidth is communicated in association with a System Information Block (SIB) of the wireless telecommunications system. 

13. The electronic device of claim 1, wherein the physical-layer control information comprises an indication of transmission resource allocations for the higher-layer data. 

14. A method performed by electronic device configured to receive data in a wireless telecommunications, the method comprising: receiving an indication of a restricted frequency band in Radio Resource Control (RRC) signaling; receiving physical-layer control information using a first group of a plurality of subcarriers within a first system frequency bandwidth, wherein the restricted frequency band is smaller than and within the first system frequency bandwidth; receiving higher-layer data on subcarriers spanning the restricted frequency band; processing the physical-layer control information to determine an allocation of higher-layer data for the terminal device within the restricted frequency band; and processing the higher-layer data to extract the allocated higher-layer data for the terminal device from the restricted frequency band. 

15. The method of claim 14, wherein the indication of the restricted frequency band is received during a connection establishment procedure in which a connection is established between the electronic device and a base station.
 
16. The method of claim 14, wherein the indication of the restricted frequency band is received using a radio resource that is defined by a standard of the wireless telecommunications system. 

17. The method of claim 14, further comprising: receiving an indication of a radio resource to be 

18. The method of claim 17, wherein the indication of the radio resource is received during a connection establishment procedure in which a connection is established between the electronic device and a base station. 

20. The method of claim 17, wherein the indication of the radio resource is received in a Master Information Block (MIB) of the wireless telecommunications system 

21. The method of claim 17, wherein the indication of the radio resource is received using a physical broadcast channel of the wireless telecommunications system. 

22. The method of claim 17, wherein the indication of the radio resource is received as physical-layer control information having a format selected by a base station to provide the indication of the radio resource. 

23. The method of claim 14, wherein the physical-layer control information is received on a physical downlink control channel of the wireless telecommunications system. 

24. The method of claim 23, wherein the physical-layer control information of a pre-defined format is received on the physical downlink control channel of the wireless telecommunications system. 

25. The method of claim 14, wherein the higher-layer data is received on a physical downlink shared channel of the wireless telecommunications system. 

26. The method of claim 14, wherein the indication of the restricted frequency bandwidth is communicated in association with a System Information Block (SIB) of the wireless telecommunications system. 

27. The method of claim 1, wherein the physical-layer control information comprises an indication of transmission resource allocations for the higher-layer data. 

28. A mobile terminal for communicating data in a wireless telecommunications system, wherein the mobile terminal is configured to: receive physical-layer control information received using a first group of symbols within a first system frequency bandwidth; receive higher-layer data received using a second group of the symbols spanning a second system frequency bandwidth, wherein the number of the symbols in the second group is less than the number of the symbols available for transmitting higher-layer data to other terminal 

29. The mobile terminal of claim 28, wherein the physical-layer control information is received on a physical downlink control channel of the wireless telecommunications system, and the higher-layer data is received on a physical downlink shared channel of the wireless telecommunications system. 

30. A method performed by a mobile terminal for communicating data in a wireless telecommunications system, wherein the method comprises: receiving physical-layer control information received using a first group of a symbols within a first system frequency bandwidth; receiving higher-layer data received using a second group of the symbols spanning a second system frequency bandwidth, wherein the number of the symbols in the second group is less than the number of the symbols available for transmitting higher-layer data to other terminal devices, and the second system frequency bandwidth is smaller than and within the first system frequency bandwidth; processing the physical-layer control information to determine an allocation of higher-layer data for the terminal device within the second group of the symbols; and processing the higher-layer data to extract the allocated higher-layer data for the terminal device from the second group of the symbols. 

 U.S. Patent 10,178,662 B2 claims:

1. An electronic device configured to receive data in a third-generation partnership (3GPP) standard-compliant wireless telecommunications system, the mobile device comprising: circuitry configured to receive an indication of a restricted frequency band corresponding to a Physical Downlink Shared Channel (PDSCH) through Radio Resource Control (RRC) signaling; receive physical-layer control information using a first group of a plurality of subcarriers within a first system frequency bandwidth corresponding to a Physical Downlink Control Channel (PDCCH), wherein the restricted frequency band corresponding to the PDSCH is smaller than and within the first system frequency bandwidth; receive higher-layer data in subcarriers spanning the restricted frequency band, wherein the higher-layer data comprises user-plane data; process the physical-layer control information to determine an allocation of higher-layer data for the terminal device within the restricted frequency band corresponding to the PDSCH; and process the higher-layer data to extract the allocated higher-layer data for the terminal device from the restricted frequency band corresponding to the PDSCH. 

2. The electronic device of claim 1, wherein the indication of the restricted frequency band is received during a connection establishment procedure in which a connection is established between the electronic device and a base station. 

3. The electronic device of claim 1, wherein the indication of the restricted frequency band is received using a radio resource that is defined by a 3GPP-based standard of the wireless telecommunications system. 

4. The electronic device of claim 1, wherein the circuitry is configured to receive an indication of a radio resource to be used for receiving the indication of the restricted frequency band. 

5. The electronic device of claim 4, wherein the indication of the radio resource is received during a connection establishment procedure in which a connection is established between the electronic device and a base station. 

6. The electronic device of claim 4, wherein the indication of the radio resource is received in a Master Information Block (MIB) of the wireless telecommunications system. 

7. The electronic device of claim 4, wherein the indication of the radio resource is received using a physical broadcast channel of the wireless telecommunications system. 



9. The electronic device of claim 1, wherein the physical-layer control information is received on a physical downlink control channel of the wireless telecommunications system. 

10. The electronic device of claim 9, wherein the physical-layer control information of a pre-defined format is received on the physical downlink control channel of the wireless telecommunications system. 

11. The electronic device of claim 1, wherein the higher-layer data is received on the PDSCH of the wireless telecommunications system. 

12. The electronic device of claim 1, wherein the indication of the restricted frequency bandwidth is communicated in association with a System Information Block (SIB) of the wireless telecommunications system. 

13. The electronic device of claim 1, wherein the physical-layer control information comprises an indication of transmission resource allocations for the higher-layer data. 

14. A method performed by electronic device configured to receive data in a third-generation partnership (3GPP) standard-compliant wireless telecommunications system, the method comprising: receiving an indication of a restricted frequency band corresponding to a Physical Downlink Shared Channel (PDSCH) through Radio Resource Control (RRC) signaling; receiving physical-layer control information using a first group of a plurality of subcarriers within a first system frequency bandwidth corresponding to a Physical Downlink Control Channel (PDCCH), wherein the restricted frequency band corresponding to the PDSCH is smaller than and within the first system frequency bandwidth; receiving higher-layer data on subcarriers spanning the restricted frequency band, wherein the higher-layer data comprises user-plane data; processing the physical-layer control information to determine an allocation of higher-layer data for the terminal device within the restricted frequency band corresponding to the PDSCH; and processing the higher-layer data to extract the allocated higher-layer data for the terminal device from the restricted frequency band corresponding to the PDSCH. 

15. The method of claim 14, wherein the indication of the restricted frequency band is received during a connection establishment 

16. The method of claim 14, wherein the indication of the restricted frequency band is received using a radio resource that is defined by a 3GPP-based standard of the wireless telecommunications system. 

17. The method of claim 14, further comprising: receiving an indication of a radio resource to be used for receiving the indication of the restricted frequency band. 

18. The method of claim 17, wherein the indication of the radio resource is received during a connection establishment procedure in which a connection is established between the electronic device and a base station. 

19. The method of claim 17, wherein the indication of the radio resource is received in a Master Information Block (MIB) of the wireless telecommunications system. 

20. The method of claim 17, wherein the indication of the radio resource is received using a physical broadcast channel of the wireless telecommunications system. 

21. The method of claim 17, wherein the indication of the radio resource is received as physical-layer control information having a format selected by a base station to provide the indication of the radio resource. 

22. The method of claim 14, wherein the physical-layer control information is received on a physical downlink control channel of the wireless telecommunications system. 

23. The method of claim 22, wherein the physical-layer control information of a pre-defined format is received on the physical downlink control channel of the wireless telecommunications system. 

24. The method of claim 14, wherein the higher-layer data is received on the PDSCH of the wireless telecommunications system. 

25. The method of claim 14, wherein the indication of the restricted frequency bandwidth is communicated in association with a System Information Block (SIB) of the wireless telecommunications system. 

26. The method of claim 1, wherein the physical-layer control information comprises an indication of transmission resource allocations for the higher-layer data. 



28. The mobile terminal of claim 27, wherein the physical-layer control information is received on a physical downlink control channel of the wireless telecommunications system, and the higher-layer data is received on the PDSCH of the wireless telecommunications system.

29. A method performed by a mobile terminal for communicating data in a third-generation partnership (3GPP) standard-compliant wireless telecommunications system, wherein the method comprises: receiving an indication of a restricted frequency band corresponding to a Physical Downlink Shared Channel (PDSCH) through Radio Resource Control (RRC) signaling; receiving physical-layer control information received using a first group of a symbols within a first system frequency bandwidth corresponding to a Physical Downlink Control Channel (PDCCH); receiving higher-layer data received using a second group of the symbols spanning a second system frequency bandwidth corresponding to the PDSCH, wherein the number of the symbols in the second group is less than the number of the symbols available for transmitting higher-layer data to other terminal devices, and the second system frequency bandwidth is smaller than and within the first system frequency bandwidth; processing the physical-layer control information to determine an allocation of higher-layer data for the terminal device within the second group of the symbols; 


U.S. Patent 9,949,253 B2 claims:

1. A method of operating a mobile device for receiving data in a wireless telecommunications system using subframes comprising a plurality of symbols, the method comprising: receiving and buffering physical-layer control information transmitted by the base station in a subframe using a first group of the symbols spanning a first system frequency bandwidth; receiving and buffering higher-layer data transmitted by the base station in the subframe using a second group of the symbols spanning a second system frequency bandwidth, wherein the number of the symbols in the second group is less than the number of the symbols of the subframe available for transmitting higher-layer data to other terminal devices, and the second system frequency bandwidth is smaller than and within the first system frequency bandwidth; processing the buffered physical-layer control information to determine an allocation of higher-layer data for the terminal device within the second group of the symbols in the subframe; and processing the buffered higher-layer data to extract the allocated higher-layer data for the terminal device from the second group of the symbols in the subframe. 

2. A mobile terminal for communicating data with a base station in a wireless telecommunications system using subframes comprising a plurality of symbols, wherein the mobile terminal is configured to: receive and buffer physical-layer control information transmitted by the base station in a subframe using a first group of the symbols spanning a first system frequency bandwidth; receive and buffer higher-layer data transmitted by the base station in the subframe using a second group of the symbols spanning a second system frequency bandwidth, wherein the number of the symbols in the second group is less than the number of the symbols of the subframe available for transmitting higher-layer data to other terminal devices, and the second system frequency bandwidth is smaller than and within the first system frequency bandwidth; process the buffered physical-layer control information to determine an allocation of higher-layer data for the terminal device within the second group of the symbols in the subframe; and process the buffered higher-layer data to extract the allocated higher-layer data for the terminal device from the second group of the symbols in the subframe. 

3. A method of operating a mobile device for receiving data in a wireless telecommunications system using subframes comprising a plurality of symbols, the method comprising: receiving physical-layer control information transmitted by the base station in a subframe using a first group of the symbols spanning a first system frequency bandwidth; receiving higher-layer data transmitted 

4. A mobile terminal for communicating data with a base station in a wireless telecommunications system using subframes comprising a plurality of symbols, wherein the mobile terminal is configured to: receive physical-layer control information transmitted by the base station in a subframe using a first group of the symbols spanning a first system frequency bandwidth; receive higher-layer data transmitted by the base station in the subframe using a second group of the symbols spanning a second system frequency bandwidth, wherein the number of the symbols in the second group is less than the number of the symbols of the subframe available for transmitting higher-layer data to other terminal devices, and the second system frequency bandwidth is smaller than and within the first system frequency bandwidth; process the physical-layer control information to determine an allocation of higher-layer data for the terminal device within the second group of the symbols in the subframe; and process the higher-layer data to extract the allocated higher-layer data for the terminal device from the second group of the symbols in the subframe. 

5. The mobile terminal of claim 4, wherein the second system frequency bandwidth is a restricted frequency band defined by a standard of the wireless telecommunications system.
 
6. The mobile terminal of claim 4, wherein the mobile terminal is configured to communicate with the base station to share an indication of the second system frequency bandwidth. 

7. The mobile terminal of claim 6, wherein the indication of the second system frequency bandwidth is communicated during a connection establishment procedure in which a connection is established between the mobile terminal and the base station. 

8. The mobile terminal of claim 6, wherein the indication of the second system frequency 

9. The mobile terminal of claim 6, wherein the indication of the second system frequency bandwidth is communicated in association with a System Information Block (SIB) of the wireless telecommunications system. 

10. The mobile terminal of claim 6, wherein the indication of the second system frequency bandwidth is communicated using a radio resource that is defined by a standard of the wireless telecommunications system. 

11. The mobile terminal of claim 6, wherein the mobile terminal is configured to communicate with the base station to share an indication of a radio resource to be used for communicating the indication of the second system frequency bandwidth. 

12. The mobile terminal of claim 11, wherein the indication of the radio resource is communicated during a connection establishment procedure in which a connection is established between the terminal device and the base station. 

13. The mobile terminal of claim 11, wherein the indication of the radio resource is communicated in association with a Master Information Block (MIB) of the wireless telecommunications system.
 
14. The mobile terminal of claim 11, wherein the indication of the radio resource is communicated using a physical broadcast channel of the wireless telecommunications system. 

15. The mobile terminal of claim 11, wherein the indication of the radio resource is received by the mobile terminal as physical-layer control information having a format selected by the base station to provide the indication of the radio resource. 

16. The mobile terminal of claim 15, wherein the physical-layer control information of the pre-defined format is received by the mobile terminal on a physical downlink control channel of the wireless telecommunications system. 

17. The mobile terminal of claim 4, wherein the physical-layer control information comprises an indication of transmission resource allocations for the higher-layer data. 

18. The mobile terminal of claim 4, wherein the physical-layer control information is received on a physical downlink control channel of the wireless telecommunications system. 




U.S. Patent 9,516,450 B2 claims:

1. A method of operating a base station for communicating data with a terminal device in a wireless telecommunications system using a plurality of sub-carriers spanning a system frequency band, the method comprising: transmitting physical-layer control information for the terminal device using sub-carriers selected from across the system frequency band; communicating with the terminal device to share an indication of a restricted frequency band using Radio Resource Control (RRC) signaling, wherein the restricted frequency band is smaller than and within the system frequency band; and transmitting higher-layer data for the terminal device using sub-carriers selected from within the restricted frequency band. 

2. The method of claim 1, wherein the restricted frequency band is defined by a standard of the wireless telecommunications system. 

3. The method of claim 1, wherein the indication of the restricted frequency band is communicated during a connection establishment procedure in which a connection is established between the base station and the terminal device. 

4. The method of claim 1, wherein the indication of the restricted frequency band is communicated using a radio resource that is defined by a standard of the wireless telecommunications system. 

5. The method of claim 1, further comprising: communicating with the terminal device to share an indication of a radio resource to be used for communicating the indication of the restricted frequency band. 

6. The method of claim 5, wherein the indication of the radio resource is communicated during a connection establishment procedure in which a connection is established between the base station and the terminal device. 

7. The method of claim 1, wherein the physical-layer control information for the terminal devices comprise an indication of transmission resource allocations for the higher-layer data for the terminal devices. 



9. The method of claim 1, wherein the higher-layer data for the terminal device is transmitted on a physical downlink shared channel of the wireless telecommunications system. 

10. A method of operating a base station for communicating data with a terminal device in a wireless telecommunications system using a plurality of sub-carriers spanning a system frequency band, the method comprising: transmitting physical-layer control information for the terminal device using sub-carriers selected from across the system frequency band; communicating with the terminal device to share an indication of a restricted frequency band in association with a System Information Block (SIB) of the wireless telecommunications system, wherein the restricted frequency band is smaller than and within the system frequency band; and transmitting higher-layer data for the terminal device using sub-carriers selected from within the restricted frequency band. 

11. A method of operating a base station for communicating data with a terminal device in a wireless telecommunications system using a plurality of sub-carriers spanning a system frequency band, the method comprising: transmitting physical-layer control information for the terminal device using sub-carriers selected from across the system frequency band; communicating with the terminal device to share an indication of a radio resource to be used for communicating an indication of a restricted frequency band, wherein the indication of the radio resource is communicated in association with a Master Information Block (MIB) of the wireless telecommunications system; communicating with the terminal device to share the indication of the restricted frequency band; and transmitting higher-layer data for the terminal device using sub-carriers selected from within the restricted frequency band, wherein the restricted frequency band is smaller than and within the system frequency band. 

12. A method of operating a base station for communicating data with a terminal device in a wireless telecommunications system using a 

13. A method of operating a base station for communicating data with a terminal device in a wireless telecommunications system using a plurality of sub-carriers spanning a system frequency band, the method comprising: transmitting physical-layer control information for the terminal device using sub-carriers selected from across the system frequency band; communicating with the terminal device to share an indication of a radio resource to be used for communicating an indication of a restricted frequency band, wherein the indication of the radio resource is communicated by the base station transmitting physical-layer control information having a format selected to provide the indication of the radio resource; communicating with the terminal device to share the indication of the restricted frequency band; and transmitting higher-layer data for the terminal device using sub-carriers selected from within the restricted frequency band, wherein the restricted frequency band is smaller than and within the system frequency band. 

14. The method of claim 13, wherein the physical-layer control information of the pre-defined format is transmitted on a physical downlink control channel of the wireless telecommunications system. 


 U.S. Patent 9,930,658 B2 claims:

   1. A method of operating a base station for communicating data with a terminal device in a wireless telecommunications system using a plurality of sub-carriers spanning a system frequency band, the method comprising: transmitting physical-layer control information for the terminal device using sub-carriers selected from across the system frequency band; transmitting higher-layer data for the terminal device Using sub-carriers allocated from within a predetermined restricted frequency band, wherein the restricted frequency band is smaller than and within the system frequency band; and communicating with the terminal device to share an indication of a radio resource to be used for communicating the indication of the sub-carriers allocated from within the restricted frequency band using a physical broadcast channel of the wireless telecommunications system. 

    2. The method of claim 1, wherein the restricted frequency band is defined by a standard of the wireless telecommunications system. 

    3. The method of claim 1, further comprising: communicating with the terminal device to share the indication of the sub-carriers allocated from within the restricted frequency band. 

    4. The method of claim 3, wherein the indication of the sub-carriers allocated from within the restricted frequency band is communicated during a connection establishment procedure in which a connection is established between the base station and the terminal device. 

    5. The method of claim 3, wherein the indication of the sub-carriers allocated from within the restricted frequency band is communicated using Radio Resource Control (RRC) signaling. 

    6. The method of claim 3, wherein the indication of the sub-carriers allocated from within the restricted frequency hand is communicated in association with a System Information Block (SIB) of the wireless telecommunications system. 



    8. The method of claim 1, wherein the indication of the radio resource is communicated during a connection establishment procedure in which a connection is established between the base station and the terminal device. 

    9. The method of claim 1, wherein the indication of the radio resource is communicated in association with a Master Information Block (MIB) of the wireless telecommunications system. 

    10. The method of claim 1, wherein the indication of the radio resource is communicated by the base station transmitting physical-layer control information having a format selected to provide the indication of the radio resource. 

    11. The method of claim 10, wherein the physical-layer control information of the pre-defined format is transmitted on a physical downlink control channel of the wireless telecommunications system. 

    12. The method of claim 1, wherein the physical-layer control information for the terminal device comprise an indication of transmission resource allocations for the higher-layer data for the terminal device. 

    13. The method of claim 1, wherein the physical-layer control information for the terminal device is transmitted on a physical downlink control channel of the wireless telecommunications system. 

    14. The method of claim 1, wherein the higher-layer data for the terminal device is transmitted on a physical downlink shared channel of the wireless telecommunications system. 

    15. A base station for communicating data with terminal devices in a wireless telecommunications system using a plurality of sub-carriers spanning a system frequency band, the base station comprising: a processor; a transceiver configured to: transmit 

    16. A base station for communicating data with terminal devices in a wireless telecommunications system using a plurality of sub-carriers spanning a system frequency band, the base station comprising: a processor; a transceiver configured to: transmit physical-layer control information for a terminal device using sub-carriers selected from across the system frequency band; transmit higher-layer data for the terminal device using sub-carriers allocated from within a predetermined restricted frequency band, wherein the restricted frequency band is smaller than and within the system frequency band; and communicating with the terminal device to share an indication of the sub-carriers allocated from within the restricted frequency band in association with a System Information Block (SIB) of the wireless telecommunications system.

U.S. Patent 10,555,293 B2 claims:

    1. An electronic device for communicating data with terminal devices in a wireless telecommunications system using a plurality of sub-carriers spanning a system frequency band, the electronic device comprising: circuitry configured to communicate with a terminal device to share an indication of sub-carriers allocated to a restricted frequency band, which is smaller than and within the system frequency band, in association with Radio Resource Control (RRC) signaling; transmit physical-layer control information for the terminal device using sub-carriers selected from across the system frequency band, wherein the physical-layer control information indicates an allocation of higher-layer data for the terminal device within the restricted frequency band; transmit higher-layer data for the terminal device using sub-carriers allocated to the restricted frequency band. 

    2. The electronic device of claim 1, wherein the indication of the sub-carriers allocated to the restricted frequency band is communicated during a connection establishment procedure in which a connection is established between the electronic device and the terminal device. 

    3. The electronic device of claim 1, wherein the indication of the sub-carriers allocated to the restricted frequency band is communicated using a radio resource that is defined by a standard of the wireless telecommunications system. 

    4. The electronic device of claim 1, wherein the circuitry is configured to transmit an indication of a radio resource to be used for communicating the indication of the sub-carriers allocated to the restricted frequency band. 

    5. The electronic device of claim 4, wherein the indication of the radio resource is received during a connection establishment procedure in which a connection is established between the electronic device and the terminal device. 

    6. The electronic device of claim 4, wherein the indication of the radio resource is transmitted in a Master Information Block (MIB) of the wireless telecommunications system. 

    7. The electronic device of claim 4, wherein the indication of the radio resource is 

    8. The electronic device of claim 4, wherein the indication of the radio resource is transmitted in physical-layer control information having a format selected to provide the indication of the radio resource. 

    9. The electronic device of claim 1, wherein the physical-layer control information is transmitted on a physical downlink control channel of the wireless telecommunications system. 

    10. The electronic device of claim 9, wherein the physical-layer control information of a pre-defined format is transmitted on the physical downlink control channel of the wireless telecommunications system. 

    11. The electronic device of claim 1, wherein the higher-layer data is transmitted on a physical downlink shared channel of the wireless telecommunications system. 

    12. The electronic device of claim 1, wherein the indication of the sub-carriers allocated to the restricted frequency band is communicated in association with a System Information Block (SIB) of the wireless telecommunications system. 

    13. The electronic device of claim 1, wherein the physical-layer control information comprises an indication of transmission resource allocations for the higher-layer data. 

    14. A method performed by an electronic device for communicating data with terminal devices in a wireless telecommunications system using a plurality of sub-carriers spanning a system frequency band, the method comprising: communicating with a terminal device to share an indication of sub-carriers allocated to a restricted frequency band, which is smaller than and within the system frequency band, in association with Radio Resource Control (RRC) signaling; transmitting physical-layer control information for the terminal device using sub-carriers selected from across the system frequency band, wherein the physical-layer control information indicates an allocation of higher-layer data for the terminal device within the restricted frequency band; and transmitting higher-layer data for the terminal device using 

    15. The method of claim 14, wherein the indication of the sub-carriers allocated to the restricted frequency band is communicated during a connection establishment procedure in which a connection is established between the electronic device and the terminal device. 

    16. The method of claim 14, wherein the indication of the sub-carriers allocated to the restricted frequency band is communicated using a radio resource that is defined by a standard of the wireless telecommunications system. 

    17. The method of claim 14, further comprising: transmitting an indication of a radio resource to be used for communicating the indication of the sub-carriers allocated to the restricted frequency band. 

    18. The method of claim 17, wherein the indication of the radio resource is received during a connection establishment procedure in which a connection is established between the electronic device and the terminal device. 

    19. The method of claim 17, wherein the indication of the radio resource is transmitted in a Master Information Block (MIB) of the wireless telecommunications system. 

    20. A base station for communicating data with terminal devices in a Third Generation Partnership Project (3GPP) standard-compliant wireless telecommunications system using a plurality of sub-carriers spanning a system frequency band, the base station comprising: a transmitter configured to communicate with a terminal device to share an indication of sub-carriers allocated to a restricted frequency band, which is smaller than and within the system frequency band, in association with Radio Resource Control (RRC) signaling; transmit physical-layer control information for the terminal device using sub-carriers selected from across the system frequency band, wherein the physical-layer control information indicates an allocation of higher-layer data for the terminal device within the restricted frequency band; and transmit higher-layer data for the terminal device using sub-carriers allocated to the restricted frequency band.


Response to Arguments
	The applicant has yet to file the requested terminal disclaimers as requested by the examiner in the previous office action.	The applicant is requested again to file proper terminal disclaimers to advance prosecution.
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Gauvreau et al, US 2012/0134328 A1: an apparatus and architecture for dynamic spectrum management (DSM) including protocol stacks, logical entities and functionalities that support DSM operation in opportunistic spectrum such as television white space (TVWS). 
2. Sirotkin, US 2013/0322238 A1: an apparatus that includes a wireless communication unit to receive WLAN load information indicating a load of at least one WLAN controlled by at least one access point (AP), and, based on the WLAN load information, to select between connecting to the AP and connecting to a cellular node.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        11th March 2021